


110 HR 3687 IH: Safeguarding Families of Soldiers

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3687
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Ms. Schakowsky (for
			 herself, Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Gonzalez,
			 Ms. Carson, and
			 Mr. Rush) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide lawful permanent resident status to the
		  immediate family members of military service personnel serving in Iraq or
		  Afghanistan.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Families of Soldiers
			 Act.
		2.Permanent resident
			 status for immediate family members of military service personnel serving in
			 Iraq or Afghanistan
			(a)In
			 generalThe Secretary of Homeland Security shall adjust the
			 status of an alien described in subsection (b) to that of an alien lawfully
			 admitted for permanent residence if the alien—
				(1)was born before
			 the date of the enactment of this Act;
				(2)applies for such adjustment, and is
			 physically present in the United States on the date the application is
			 filed;
				(3)is admissible to
			 the United States as an immigrant, except as provided in subsection (c);
			 and
				(4)pays a fee
			 (determined by the Secretary) for the processing of such application.
				(b)Aliens eligible
			 for adjustment of statusThe benefits provided in subsection (a)
			 shall only apply to an alien who is—
				(1)a
			 parent or spouse of a member of the Armed Forces deployed, on the date on which
			 the application under subsection (a) is filed, in Iraq in connection with
			 Operation Freedom or Afghanistan in connection with Operation Enduring Freedom;
			 or
				(2)a
			 son or daughter of a member of the Armed Forces described in subsection (a),
			 but only if the son or daughter is under the age of 21 on the date on which the
			 application under subsection (a) is filed.
				(c)Waiver of
			 certain grounds of inadmissiblityThe provisions of paragraphs (4), (5), and
			 (7)(A) of section 212(a) of the Immigration and Nationality Act shall not apply
			 to adjustment of status under this Act and the Secretary of Homeland Security
			 may waive any other provision of such section (other than paragraph (2)(C) and
			 subparagraphs (A), (B), (C), (E), or (F) of paragraph (3)) with respect to such
			 an adjustment for humanitarian purposes, to assure family unity, or when it is
			 otherwise in the public interest.
			(d)Date of
			 approvalUpon the approval of such an application for adjustment
			 of status, the Secretary of Homeland Security shall create a record of the
			 alien’s admission as a lawful permanent resident.
			(e)No offset in
			 number of visas availableWhen an alien is granted the status of
			 having been lawfully admitted for permanent residence under this section, the
			 Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under the Immigration and Nationality Act.
			
